DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention 1 (claims 1-12), and species 4 (Figures 19d) in the reply filed on 10/25/21 is acknowledged.
Claims 3 and 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.
Claim 9 is further withdrawn as being drawn towards non-elected species 1-3.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cells of the stent portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1, 6-8 are objected to because of the following informalities:  
Claim 1 should be reviewed for appropriate grammar. At least the phrases starting “a stent frame having an upper edge…”, “the lower edge defining…and configured to be…” require grammatical correction.  
Claim 6 refers to “high pressure contact” but it is unclear what Applicant considers to be “high pressure”. 
Claim 7 has improper antecedent basis for “the correct alignment”.
Claim 8 has improper antecedent basis for “the remainder”. 
The claim is further unclear for claiming that the lower edge defines a “substantially planar” inflow end when it is unclear to the Examiner what “substantially” planar is (e.g. as is compared to planar or not planar). The specification doesn’t elaborate on what this term might mean, and without being able to establish the meaning, the boundaries of the claim can’t be determined.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite since the claim indicates that the cell pattern in the portion of the stent frame is “different” from the cell pattern in the remainder of the stent frame. However, the elected embodiment of the valve (Fig 19d) indicates that the portion of the stent frame is a cut-out from the frame, and doesn’t appear to include any cells at all. It is unclear accordingly how the claim now requires the cut out portion to include cells, absence of cells. Clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabor et al. (US 20140142694 A1) hereinafter known as Tabor.
Regarding claim 1 Tabor discloses a prosthetic aortic valve ([0072] Figure 22) disposable in a native aortic valve of a heart of a patient (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Tabor was considered capable of performing the cited intended use. For example, see Figure 22), wherein the heart has conduction tissue with an upper end disposed below a circumferential portion of the native aortic valve (this is not a part of the claimed “prosthetic aortic valve”), the prosthetic valve comprising:
a stent frame (Figure 20 item 180) having an upper edge, a lower edge, and an interior (Annotated Figure 20), which is expandable from a collapsed condition to an expanded condition when disposed in the native aortic valve (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Tabor discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, [0009]); 
the lower edge defining a substantially planar inflow end of the prosthetic valve (Annotated Figure 20) and configured to be disposed near the upper end of the conduction tissue when the valve is disposed within the native valve (this is stated as an intended location of implantation, which the valve of Tabor is understood capable of meeting. See also Figure 22),
wherein the stent frame has a portion (Annotated Figure 20) alignable with the circumferential portion of the native valve (this is stated as a “functional limitation” of the stent frame portion. The Examiner understands any portion of the stent frame as being capable of being aligned with a circumferential portion of a native valve. See also Figure 22), wherein the portion of the stent frame being configured to avoid damage to the conduction tissue (this is also stated as an “intended use” of the portion of the stent frame. The Examiner understands the portion of the stent frame is capable of “avoiding damage” to any tissue of the heart if appropriately inserted. See also [0072]); and 
a plurality of prosthetic valve leaflets mounted within the interior of the stent frame (Abstract) to provide unidirectional flow of blood through the valve (this is stated as a functional limitation (see explanation above). See also [0005] the valves are designed to replicate the function of the valve being replaced. Since natural native aortic valves provide unidirectional flow the Examiner understands the valve of Tabor to likewise provide this type of flow).

    PNG
    media_image1.png
    344
    440
    media_image1.png
    Greyscale

Regarding claim 2 Tabor discloses the valve of claim 1 substantially as is claimed,
wherein Tabor further discloses the portion of the stent frame includes an indentation in the stent frame (Annotated Figure 20) that is capable of avoiding compressing the conduction tissue when the stent frame is disposed in the expanded condition in the native valve (this is stated as a “functional limitation” of the indentation of the stent frame which the frame of Tabor is understood capable of performing (see explanation in the rejection to claim 1 above regarding “functional limitations”). See also [0072]).
Regarding claim 4 Tabor discloses the valve of claim 1 substantially as is claimed,
wherein Tabor further discloses the stent frame is configured to form a complete circumferential seal with the native valve when expanded ([0069] the stent includes an annular fabric seal).
claim 7 Tabor discloses the valve of claim 1 substantially as is claimed,
wherein Tabor further discloses a radiopaque marker on the stent frame ([0075]) to aid in the correct alignment of the portion of the stent frame in relationship to the conduction tissue when the valve is disposed in the native valve (this is stated as an “intended use” of the radiopaque marker (see explanation in the rejection to claim 1 above). See also [0075].).
Regarding claim 8 Tabor discloses the valve of claim 1 substantially as is claimed,
wherein Tabor further discloses the stent frame is formed from wire ([0052] wire) and has a cell pattern (Figure 20 shows diamond shaped cells, among other shapes), 
wherein the cell pattern in the portion of the stent frame is different than the cell pattern in the remainder of the stent frame (Figure 20; the cell pattern within the portion includes triangle-shaped open cell shapes).
Regarding claim 10 Tabor discloses the valve of claim 1 substantially as is claimed,
wherein Tabor further discloses the lower edge of the stent frame is symmetrical only about a plane that bisects the portion of the stent frame (Figure 20).
Regarding claim 12 Tabor discloses the valve of claim 1 substantially as is claimed,
alignable with the circumferential portion of the native aortic valve and configured to avoid damage to the conduction tissue when so aligned (see the explanation/rejection to claim 1 above: Figure 20 shows that the portion of the stent exists on both sides of the stent. The second portion is understood to be that which is facing the page).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor as is applied above in view of Shahriari (US 20130144373 A1).
Regarding claim 5 Tabor discloses the valve of claim 4 substantially as is claimed,
where Tabor further discloses the stent frame includes a fabric cover disposed over the frame configured to form the complete circumferential seal with the native valve ([0069]), 
but is silent with regards to the cover being disposed over the valve in its entirety.
claim 5 Shahriari teaches a valve in which a stent frame includes a fabric cover disposed over the stent frame ([0062]), including over a portion of the stent frame which is lies between cells/zig-zag stents (Figure 3), and configured to form the complete circumferential seal with the native valve ([0062]). Tabor and Shahriari are involved in the same field of endeavor, namely prosthetic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Tabor so that there is a fabric covering the entirety of the stent frame (including all portions thereof), such as is taught by Shahriari in order to ensure the valve provides the desired sealing functions a native heart valve must perform, and ensure blood doesn’t slip through the cells of the stent.
Regarding claim 6 the Tabor Shahriari Combination teaches the valve of claim 5 substantially as is claimed,
wherein Tabor further discloses the portion of the stent frame is configured to avoid high pressure contact with the conduction tissue (this is also stated as a functional limitation of the stent frame portion. See explanation above. See also [0072].).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor as is applied above.
Regarding claim 11 Tabor discloses the valve of claim 1 substantially as is claimed,
In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Figure 20 of Tabor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             11/01/21